
	
		II
		110th CONGRESS
		1st Session
		S. 952
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 21, 2007
			Mr. McCain introduced
			 the following bill; which was read twice and referred to the
			 Committee on Indian
			 Affairs
		
		A BILL
		To amend the Morris K. Udall Scholarship
		  and Excellence in National Environmental and Native American Public Policy Act
		  of 1992 to provide funds for training in tribal leadership, management, and
		  policy, and for other purposes.
	
	
		1.FindingsCongress finds that—
			(1)the Federal Government favors a policy of
			 self-determination for Indian tribes;
			(2)consistent with the policy described in
			 paragraph (1), Indian tribes continue to assume more control of the affairs of
			 the Indian tribes in order to exercise the status provided to the Indian tribes
			 in treaties, court decisions, and legislation;
			(3)as a result of that increased assumption of
			 control, Indian tribes require enhanced leadership preparation and greater
			 access to information—
				(A)relating to the research and analysis of
			 successful models for tribal government and business operations; and
				(B)that is similar to the information
			 regularly available to Federal, State, and local governments;
				(4)enabling Indian tribes to develop a strong
			 leadership and governing policy—
				(A)is consistent with the policy of the
			 Federal Government relating to the encouragement and support of tribal
			 self-determination; and
				(B)increases the likelihood that tribal
			 governments will achieve political and economic self-determination; and
				(5)in accordance with section 6(7) of the
			 Morris K. Udall Scholarship and Excellence in National Environmental and Native
			 American Public Policy Act of 1992 (20 U.S.C. 5604(7)), the Morris K. Udall
			 Scholarship and Excellence in National Environmental Policy Foundation, in
			 cooperation with the Native Nations Institute at the University of Arizona, has
			 provided to Indian tribes leadership and management training, policy analysis,
			 and research of the quality and type required by Indian tribes for the
			 achievement of self-determination.
			2.Native nations leadership, management, and
			 policy
			(a)DefinitionsSection 4 of the Morris K. Udall
			 Scholarship and Excellence in National Environmental and Native American Public
			 Policy Act of 1992 (20 U.S.C. 5602) is amended—
				(1)in the matter preceding paragraph (1), by
			 striking For the purposes of this Act— and inserting In
			 this Act—;
				(2)by redesignating paragraphs (6) through (9)
			 as paragraphs (7) through (10), respectively; and
				(3)by inserting after paragraph (5) the
			 following:
					
						(6)the terms Indian tribe and
				tribe have the meaning given the term Indian tribe in
				section 4 of the Indian Self-Determination and
				Education Assistance Act (25 U.S.C.
				450b).
						.
				3.Authorization of
			 appropriationsSection 13 of
			 the Morris K. Udall Scholarship and Excellence in National Environmental and
			 Native American Public Policy Act of 1992 (20 U.S.C. 5609) is amended by
			 striking subsection (c) and adding the following:
			
				(c)Training in tribal leadership, management,
				and policy
					(1)In generalThere are authorized to be appropriated to
				carry out section (6)(7)—
						(A)$500,000 for each of fiscal years 2008 and
				2009;
						(B)$750,000 for fiscal year 2010; and
						(C)$1,000,000 for each of fiscal years 2011
				and 2012.
						(2)ExceptionAn appropriation made under paragraph (1)
				shall not be subject to section
				7(c).
					.
		
